NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE RANDOLPH CREWS,
Petiti0ner. -
Miscel1aneous Docket N0. 114
On Petition for Writ of Mandamus to the United
States C0urt of Federa1 C1aims in case no. 08-C1V-068,
Judge B0hdan A. Futey.
ON PETITION
PER CURIAM.
0 R D E R
Rando1ph CreWs petitions for a writ of mandamus in-
structing the United States C0urt of Federal C1aims that
its December 20, 2008 decision dismissing Mr. CreWs’s
complaint under a laches theory is “nu11 and v0id."
I.
On January 29, 2008, Mr. Crews filed a complaint in
the Court of Federal CIaims, seeking more than $400,000,

IN RE CREWS 2
alleging that he was wrongfully denied disability retire-
ment pay in violation of 10 U.S.C. § 1201 because the Air
Force Board for Correction of Military Records ("Board")
refused to correct his service records to reflect a medical
disability discharge. On December 10, 2008, the Court of
Federal Claims determined that it had jurisdiction over
Mr. Crews's complaint, but granted the government's
request to dismiss his complaint under a laches theory.
The court reasoned that Mr. Crews had “been aware of his
condition for over forty-eight years at the time he submit-
ted his Application to the Board” and had “clearly slum-
bered on his rights.” Crews v. United States, No. 08-68C,
slip op. at 5 (Dec. 10, 2008). lt further determined that
the government was prejudiced by the delay because the
government's defense would require access to witness
testimony and historic records. Witnesses would likely be
unavailable and_even if they were available_unable to
recall the necessary details after the lengthy__passage of
time. Similarly, the court found that written records
might have been lost or destroyed. Mr. Crews did not
appeal the court's dismissal of his complaint.
On l\/lay 17, 2010, Mr. Crews filed a motion for a new
trial in the trial court. The Court of Federal Claims
denied this motion, noting that the evidence Mr. Crews
submitted was insufficient to grant the relief requested
and that RCFC 6(b)(2) “unequiv0cally bars the Court from
extending the time limits for motions for new trial or
reconsideration under RCFC 59(b) or for relief from
judgment under RCFC 60(b)." Mr. Crews appealed On
April 6, 2()11, this court affirmed the Court of Federal
Claims, concluding that the trial court did not abuse its
discretion in denying reconsideration a new trial, or relief
from judgment.

3 IN RE CREWS
On Janua1'y 24, 2012, Mr. Crews filed a writ of man-
damus asking this court to vacate the Court of Federal
Claims’s December 20, 2008 decision.
ll
A writ of mandamus is a drastic remedy that is used
sparingly This court can issue a writ only when the
following conditions are metz 1) the petitioner must have
no other adequate means to attain the relief he desires;
2) the petitioner must demonstrate a clear and indisput-
able right to the issuance of the Writ; and 3) the court
must be convinced that the circumstances warrant issu-
ance of the writ. C'heney u. U.S. Dist. Court, 542 U.S. 367,
380-81 (2004). _
Mr. Crews now seeks a writ of mandamus to again
challenge the Court of Federal Claims’s disposition of his
case. His case is over in that court and he has exhausted
any appellate rights. J ust as a writ of mandamus is not a
substitute for the appeals process, id., it also cannot be
used in these circumstances when the case is over and
appeals have been resolved.
Accordingly,
IT ls ORnERED THAT:
The petition for a writ of mandamus is denied.
FoR THE CoURT
FEB 06 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
FlLED
U.S. COURT 0F APFEALS FOFl
me 1=EnErzALcmcun
FEB 0 5 2012
JAN HORBAl¥
CLERK

iN as CREWs
CC'
S
Randolph Crews
Jeanne E. Davidson, Esq.
Clerk, United States Court of Federal Claims